Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Paetz et al. U.S. Patent 5,154,481 (hereinafter Paetz).
Regarding Claim 1, Paetz teaches a solar cell module for a vehicle panel (Paetz, Fig. 14, Element 10; Col. 6, Lines 59-64, “cover”), the solar cell module comprising a solar cell (Paetz, Fig. 14, Element 76; Col. 6, Lines 59-64, “solar cell foil or layer”) configured to generate electric power using sunlight (Paetz, Abstract), and a connector (Paetz, Fig. 16, Element 87; Col. 7, Line 8, “switch contact”) electrically connected to the solar cell (Paetz, Fig. 16, Element 76; Col. 7, Lines 3-7) and configured to electrically connect a panel-side electrode (Paetz, Fig. 16, Element 93 mounted on switch contact 88; Col. 7, Lines 12-18, “electrically conductive contact area”) formed on an inner surface of the vehicle panel and the solar cell (Paetz, Fig. 14, Where switch contact 88 is illustrated as located within an inner surface area of the solar panel area.), wherein the connector extends from the solar cell in a coupling direction in which the solar cell is combined with the vehicle panel (Paetz, Fig. 14, Where switch contact 87 is illustrated as 
Regarding Claim 3, The Paetz reference discloses the claimed invention as stated above in claim 1.  Furthermore, Paetz teaches wherein the connector (Paetz, Fig. 16, Element 87; Col. 7, Line 8, “switch contact”) includes a connector housing extending from an inner surface of the solar cell in the coupling direction (Paetz, Fig. 16, Element 78; Col. 6, Lines 67-68) and having an inner space (Paetz, Fig. 16, Element 80; Col. 7, Lines 1-2, “frame-shaped metal inner plate”); and a connector electrode accommodated in the inner space of the connector housing and connected to the solar cell (Paetz, Fig. 16, Element 77; Col. 7, Lines 2-7), wherein the connector electrode is connected to the panel-side electrode (Paetz, Fig. 16, Element 93) to electrically connect the solar cell and the panel-side electrode when the solar cell is mounted in the predetermined position of the vehicle panel (Paetz, Col. 7, Lines 1-21). 
Regarding Claim 4, The Paetz reference discloses the claimed invention as stated above in claims 3/1.  Furthermore, Paetz teaches wherein the solar cell includes one or more photovoltaic cells configured to generate electric power using sunlight (Paetz, Abstract and Col. 3, Lines 55-61), and a solar cell wire (Paetz, Fig. 3, Element 30; Col. 4, Lines 23-24, “cable”, and Fig. 16, Element 77; Col. 7, Lines 2-7) configured to supply the electric power generated by the photovoltaic cells to the outside (Paetz, Figs. 6-8; Element 54; Col. 4, Lines 66-68, “vehicle electrical system”), and wherein the solar cell wire is inserted into the connector housing and 
Regarding Claim 12, The Paetz reference discloses the claimed invention as stated above in claim 1.  Furthermore, Paetz teaches wherein the connector includes a pair of connectors, wherein the solar cell module further comprises a panel coupling part formed between the pair of connectors by injection molding, with the pair of connectors combined with the solar cell, and wherein the panel coupling part includes a fastening part for combination with the vehicle panel (Paetz, Fig. 16; Element 77 and the rest of the components making up connector 87; Col. 6, Line 65 through Col. 7, Line 21, Where the second solar panel is not illustrated in the drawing, but both panel contacts, i.e. 92 and 93 are illustrated.).
Allowable Subject Matter
Claims 2 and 5- 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2: Though the prior art discloses a solar cell module for a vehicle panel with a connector configured to make an electrical connection from the solar cell to the vehicle panel when positioned in a predetermined position, it fails to teach or suggest the aforementioned limitations of claims 2/1, and further including the combination of: 
wherein the connector includes a protruding portion that protrudes in a direction perpendicular to the coupling direction, and
wherein the protruding portion of the connector is stopped by the inner surface of the vehicle panel to prevent the solar cell from being separated from the vehicle panel and maintain the electrical connection between the solar cell and the panel-side electrode when the solar cell is mounted in the predetermined position of the vehicle panel.
Claim 11 would be allowable for the same reasoning as above due to its dependency on objected to claim 2.
Regarding Claim 5: Though the prior art discloses a solar cell module for a vehicle panel with a connector configured to make an electrical connection from the solar cell to the vehicle panel when positioned in a predetermined position, it fails to teach or suggest the aforementioned limitations of claims 4/3/1, and further including the combination of:
wherein the connector electrode includes:
an insertion hole into which the solar cell wire is inserted; and
a support pin formed in the insertion hole to prevent the solar cell wire inserted into the insertion hole from being separated from the insertion hole. 
Claim 6 would be allowable for the same reasoning as above due to its dependency on objected to claim 5. 
Regarding Claim 7: Though the prior art discloses a solar cell module for a vehicle panel with a connector configured to make an electrical connection from the solar cell to the vehicle panel when positioned in a predetermined position, it fails to teach or suggest the aforementioned limitations of claims 3/1, and further including the combination of:
a connector housing body extending in the coupling direction; and
a connector housing protrusion protruding from the connector housing body in a direction perpendicular to the coupling direction, 
wherein the connector electrode includes:
a connector electrode extension extending in the coupling direction, the connector electrode extension being accommodated in the inner space of the connector housing; and 
a connector electrode hook extending from one end of the connector electrode extension, the connector electrode hook being located on the connector housing protrusion, and
wherein the connector electrode hook is supported toward and brought into contact with the panel-side electrode by the connector housing protrusion.
Claims 8-10 would be allowable for the same reasoning as above due to its dependency on objected to claim 7.
Claim 13 is allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 13: Though the prior art discloses a vehicle panel assembly including a solar cell module including an upper and lower panel spaced apart forming an inner space for the solar cell module with a connector configured to make an electrical connection from the solar cell to the vehicle panel, it fails to teach or suggest the aforementioned limitations of claims 2/1, and further including the combination of:
a connector electrically connected to the solar cell and configured to electrically connect a panel-side electrode formed on an inner surface of the upper panel and the solar cell,
 wherein the connector extends from the solar cell in a coupling direction in which the solar cell is combined with the upper panel, and includes a protruding portion that protrudes in a direction perpendicular to the coupling direction, and
wherein the protruding portion of the connector is stopped by the inner surface of the upper panel to prevent the solar cell from being separated from the upper panel and maintain the electrical connection between the solar cell and the panel-side electrode when the solar cell is mounted in the mounting portion of the upper panel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. U.S. Patent 9,579,957 teaches a vehicle sunroof with solar panels and novel electrical connection. 
Park et al. U.S. Patent 9,573,449 teaches a vehicle sunroof with solar panels and novel electrical connection. 
Patz et al. U.S. Patent 6,485,090 teaches a vehicle sunroof with solar panels and novel electrical connection. 
Wecker U.S. Patent 6,155,635 teaches a vehicle sunroof with solar panels and novel electrical connection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY D ROBBINS/            Examiner, Art Unit 2859